         Case 1:21-cv-01072-CJN Document 22-2 Filed 08/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NATIONAL SENTRY SECURITY SYSTEMS, INC., et
 al.,

 Plaintiffs,
                                                                   Civil Action No.: 21-01072 (CJN)
 v.

 SIEMENS CORP., et al.,

 Defendants.




       [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

         Upon consideration of defendants Siemens Corp. and Siemens Industry, Inc.’s motion to

dismiss, plaintiffs’ response thereto, and the entire record herein, it is

         ORDERED that defendants’ motion to dismiss is GRANTED.



_______________________                                 __________________________________
Date                                                    Carl J. Nichols
                                                        United States District Judge




                                                   1


DCACTIVE-62713417.1
